1                                                    Honorable Frederick P. Corbit
                                                                        Chapter 9
2

3

4

5

6

7

8
                     UNITED STATES BANKRUPTCY COURT
9                    EASTERN DISTRICT OF WASHINGTON

10   In Re:                                    Case No.           17-02025-FPC9

11   KENNEWICK PUBLIC HOSPITAL
     DISTRICT,
12
                       Debtor.
13
     KENNEWICK CREDITORS’ TRUST,               Adv. Proc. No.    17-80042-FPC9
14
                       Plaintiff,
15                                             JOINT MOTION TO APPROVE
              v.                               STIPULATION DISMISSING
16                                             CERTAIN CLAIMS
     THE UNIVERSITY OF PUGET
17   SOUND, a Washington nonprofit
     corporation,
18
                       Defendant.
19

20
     JOINT MOTION TO APPROVE
     STIPULATION DISMISSING CERTAIN
     CLAIMS
     Adv. Case No. 17-80042-FPC9
     17-80042-FPC   Doc 141   Filed 05/03/19   Entered 05/03/19 13:41:56   Pg 1 of 4
1          Kennewick Liquidation Trust (the “Liquidation Trust”) and the University

2    of Puget Sound (the “University”) have agreed to and filed a Stipulation

3    Dismissing Certain Claims (the “Stipulation”) (ECF No. 137). The parties hereby

4    jointly move for entry of an order granting the relief sought therein pursuant to

5    Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

6          A proposed order is submitted herewith.

7          DATED: May 3, 2019.

8                                           BUSH KORNFELD LLP

9                                           By: s/ James L. Day
                                              James L. Day, WSBA #20474
10                                            Thomas A. Buford, WSBA #52969
                                              601 Union Street, Suite 5000
11                                            Seattle, Washington 98101-2373
                                              Telephone: (206) 292-2110
12                                            Facsimile: (206) 292-2104
                                              Email: jday@bskd.com
13                                                     tbuford@bskd.com

14                                                Attorneys for Kennewick Liquidation
                                                  Trust
15

16

17

18

19

20
     JOINT MOTION TO APPROVE
     STIPULATION DISMISSING CERTAIN
     CLAIMS - 1
     Adv. Case No. 17-80042-FPC9
     17-80042-FPC     Doc 141    Filed 05/03/19     Entered 05/03/19 13:41:56   Pg 2 of 4
1                                        SAVITT BRUCE & WILLEY LLP

2                                        By: s/ James P. Savitt
                                           James P. Savitt, WSBA #16847
3                                          Miles A. Yanick, WSBA #26603
                                           Jacob P. Freeman, WSBA #54123
4                                          1425 Fourth Avenue, Suite 800
                                           Seattle, Washington 98101-2272
5                                          Telephone: 206.749.0500
                                           Facsimile: 206.749.0600
6                                          Email: jsavitt@sbwllp.com
                                                    myanick@sbwllp.com
7                                                   jfreeman@sbwllp.com

8                                        DANIEL R. MERKLE PS

9                                        By: s/ Daniel R. Merkle
                                           Daniel R. Merkle, WSBA #13589
10                                         1325 Fourth Avenue, Suite 940
                                           Seattle, Washington 98101-2509
11                                         Telephone: 206.624.9392
                                           Facsimile: 206.624.0717
12                                         Email: danm@msfseattle.com

13                                             Attorneys for The University of Puget
                                               Sound
14

15

16

17

18

19

20
     JOINT MOTION TO APPROVE
     STIPULATION DISMISSING CERTAIN
     CLAIMS - 2
     Adv. Case No. 17-80042-FPC9
     17-80042-FPC   Doc 141   Filed 05/03/19     Entered 05/03/19 13:41:56   Pg 3 of 4
1                             CERTIFICATE OF SERVICE

2          The undersigned hereby certifies that on May 3, 2019 I electronically filed

3    the foregoing document with the Clerk of Court using the CM/ECF system which

4    will send notification of such filing to all counsel of record.

5          I declare under penalty of perjury under the laws of the United States of

6    America that the foregoing is true and correct.

7          DATED this 3rd day of May, 2019 at Seattle, Washington.

8

9

10

11

12

13

14

15

16

17

18

19

20
     CERTIFICATE OF SERVICE                                       SAVITT BRUCE & WILLEY LLP
                                                                  1425 Fourth Avenue Suite 800
     Adv. Case No. 17-80042-FPC9                                 Seattle, Washington 98101-2272
                                                                          (206) 749-0500

     17-80042-FPC      Doc 141    Filed 05/03/19   Entered 05/03/19 13:41:56        Pg 4 of 4
